Exhibit 10.1
Execution Copy
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (“Agreement”) is executed as of August 4, 2010,
by and between Mark R. Danahy (“Danahy”) and PHH Corporation (the “Company”).
     WHEREAS, Danahy and the Company agreed that it would be in their mutual
best interests for Danahy’s employment with the Company to cease and he no
longer serve as Executive Vice President, Mortgage of the Company or President
and Chief Executive Officer of PHH Mortgage Corporation, effective as of May 14,
2010 (the “Termination Date”);
     WHEREAS, during Danahy’s employment with the Company he was given access to
the Company’s confidential, proprietary and trade secret information and the
Company’s employees, customers and contacts; and
     WHEREAS, the parties desire to provide for certain payments and benefits as
consideration for Danahy’s agreement to certain restrictive covenants and his
execution of a general release of claims.
     NOW THEREFORE, intending to be legally bound hereby, the Company and Danahy
agree as follows:
Last Day of Employment
     Danahy’s employment with the Company and any of its subsidiaries and
affiliates is hereby terminated on the Termination Date.
Release and Covenant Not to Sue.
     In consideration for the benefits and payments specified in this Agreement,
Danahy hereby fully and forever releases and discharges the Company and each of
its subsidiaries and affiliates, and all of their predecessors and successors,
assigns, officers, directors, trustees, employees, agents and attorneys, past
and present (“Releasees”) of and from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Agreement,
out of Danahy’s employment with the Company or any Releasee, including the
termination thereof. By this paragraph Danahy waives any claims which Danahy has
or may have against Releasees, or any of them. This includes all rights and
obligations under any federal, state or local laws or ordinances pertaining to
employment, including but not limited to any claims for relief or causes of
action under the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.,
or any other federal, state or local statute, ordinance or regulation regarding
discrimination in employment, all claims for wrongful discharge, all claims that
Releasees, or any of them, dealt unfairly with Danahy, in bad faith or in

 



--------------------------------------------------------------------------------



 



violation of any contract or agreement, expressed or implied, that may have
existed between Releasees, or any of them, and Danahy, and all claims against
Releasees, or any of them, for assault, battery, personal injury, emotional
distress, pain and suffering.
     Danahy expressly represents that he has not filed a lawsuit or initiated
any other administrative proceeding against Releasees, or any of them, and that
he has not assigned any claim against the Releasees, or any of them, Danahy
further promises not to initiate a lawsuit or to bring any other claim against
Releasees, or any of them, arising out of or in any way related to Danahy’s
employment by the Company or any Releasee, including the termination of that
employment. This Agreement will not prevent Danahy from filing a charge with the
Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by
Danahy for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred by this Agreement.
     The foregoing will not be deemed to release the Company from any of the
following claims, entitlements or rights of Danahy for or to:

  1.   Claims or actions brought, in good faith, solely to enforce or clarify
the promises, rights, entitlements, obligations, and benefits provided in this
Agreement;     2.   Vested benefits under retirement plans sponsored by the
Company in which Danahy is a participant, based on services performed prior to
the Termination Date;     3.   Rights to convert coverage under an existing life
insurance policy provided by the Company, subject to the conversion rights of
such policy;     4.   Coverage, if any, under any policy of liability or
directors and officers liability insurance for matters subject to said policies
for activities arising out of or in any way related to Danahy’s employment prior
to the Termination Date;     5.   Any right to indemnification or cost of
defense from or by the Company pursuant to the Company’s by-laws or charter, or
duly adopted resolution of the Company’s Board of Directors for activities and
actions by Danahy as an agent, officer, or employee of the Company, prior to the
Termination Date;     6.   Earned wages and compensation, accrued vacation and
accrued fringe benefits, or reimbursement for authorized expenses acquired or
incurred before the Termination Date; and     7.   Any counterclaims in
connection with a lawsuit or administrative proceeding in which the Company, its
successors, assigns or subrogees seek legal or equitable relief from Danahy
provided such counterclaim (i) arises out of the transaction or occurrence that
is the subject matter of the claim raised by the Company in such lawsuit or
proceeding, (ii) does not require for adjudication the joinder or presence of
third parties, and (iii) does not relate to or arise out of the termination

2



--------------------------------------------------------------------------------



 



      of Danahy’s employment or involve any claim for compensation or benefits
for services rendered to the Company.

Rescission Right.
     Danahy expressly acknowledges and recites that (a) he has read and
understands the terms of this Agreement in its entirety, (b) he has entered into
this Agreement knowingly and voluntarily, without any duress or coercion; (c) he
has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Agreement before signing it; (d) he was provided
twenty-one (21) calendar days after the receipt of this Agreement to consider
its terms before signing it; and (e) he has seven (7) calendar days from the
date of signing to terminate and revoke this Agreement in which case this
Agreement will be unenforceable, null and void. Danahy may revoke this Agreement
during those seven (7) days by providing written notice of revocation to the
Company. The revocation must be delivered to the General Counsel of PHH
Corporation, 3000 Leadenhall Road, Mail Stop LGL, Mt. Laurel, NJ 08054.
Consideration.
     In consideration of Danahy’s execution of and failure to revoke this
Agreement contained, and his continued compliance with the terms and conditions
of this Agreement, the Company agrees to pay or provide the following payments
and benefits:
     (a) Pay to Danahy, as severance, four hundred twenty-four thousand thirty
nine dollars ($424,039) (the “Severance Amount”). The Severance Amount shall be
paid in bi-weekly installments in accordance with the Company’s normal payroll
practices, commencing on the Termination Date and ending on June 30, 2011 (the
“Severance Period”), provided that no payment shall be made to Danahy unless and
until Danahy has signed this Agreement and it has become irrevocable. The
payments scheduled to be paid after the Termination Date and before this
Agreement becomes irrevocable will not be paid until the first pay date after
the date that the Agreement becomes irrevocable.
     (b) Pay to Danahy the annual cash bonus for calendar year 2010 in an amount
equal to the bonus Danahy would have received, if any, based on actual
performance of the Company in accordance with the 2010 Management Incentive
Plan. The bonus will be paid to Danahy at the same time bonuses are payable to
corporate employees, but no later than March 15 after the end of the 2010
performance year. Determination of Danahy’s bonus payout will be based solely on
the actual performance of the Company in accordance with the 2010 Management
Incentive Plan. There will be no reduction in the bonus payout related to
individual MBO targets.
     (c) Allow Danahy to continue to vest in any outstanding options or
restricted stock units that have been awarded to Danahy under the PHH
Corporation Amended and Restated 2005 Equity and Incentive Plan (the “Equity
Plan”), subject to the terms and conditions of the Equity Plan and any
applicable award agreement, on the same basis and at the same time as such
awards would have vested had Danahy remained in the employ of the Company
through June 30, 2011. Danahy will have the right to exercise the portion of any
option that is vested and unexercised as of the Termination Date in accordance
with the terms of the applicable option

3



--------------------------------------------------------------------------------



 



agreement. Danahy may also exercise any option which vests after the Termination
Date pursuant to this Agreement for a period extending not beyond the period
that vested options as of the Termination Date could have been exercised under
the applicable option agreement.
     (d) Reimburse Danahy for COBRA continuation coverage under the Company’s
group health plan, if elected by Danahy and his eligible dependents, for the
period commencing upon his Termination Date and ending on the earlier to occur
of the date he becomes covered under another group health plan or until June 30,
2011.
     (e) On July 1, 2011, the Company will pay to Danahy a lump sum cash payment
equal to one hundred eighty-seven thousand and five hundred dollars
($187,500.00); provided that Danahy has complied with the terms of this
Agreement through that date.
     (f) Provide Danahy reasonable outplacement services for up to thirteen
(13) months beginning on the Termination Date. Such services shall be provided
by the Company’s provider, Right Management.
     (g) Transfer to Danahy, as soon as practicable following the date this
Agreement becomes irrevocable, but in no event later than 90 days from the date
hereof, ownership of the car currently provided to him by the Company.
     (h) Provide Danahy with financial planning and tax services, if elected by
Danahy, for up to six months and an amount not to exceed $5000 beginning on the
Termination Date. Such services shall be provided by the Company’s provider,
Ayco.
     None of the foregoing payments or benefits will be made or provided if this
Agreement has not become irrevocable within 90 days after the Termination Date.
Payment and provision of the foregoing benefits are conditioned on Danahy’s
continued compliance with this Agreement.
     All amounts paid and property transferred under this Agreement shall be
subject to applicable withholdings for federal, state, and local taxes.
     Danahy acknowledges that: (A) the payments and benefits set forth in this
Agreement constitute full settlement of all his rights arising out of his
employment with the Company except to matters specifically preserved herein,
(B) he has no entitlement under any other severance or similar arrangement
maintained by the Company, and (C) except as otherwise provided specifically in
this Agreement, the Company does not and will not have any other liability or
obligation to Danahy. Danahy further acknowledges that, in the absence of his
execution of this Agreement, benefits and payments specified in the
“Consideration” section of this Agreement would not otherwise be due to Danahy.
No Mitigation or Off-Set
     Danahy is under no obligation to seek other employment and unless otherwise
set forth in this Agreement there shall be no offset against amounts or benefits
due to Danahy under this Agreement as a result of any compensation that Danahy
may earn in connection with future employment.

4



--------------------------------------------------------------------------------



 



Covenants Not to Compete
     In further consideration for the benefits and payments set forth in this
Agreement, Danahy agrees that, during the Restriction Period (as defined below),
Danahy shall not compete with the Company or any of its subsidiaries or
affiliates (the “PHH Group”), as set forth below:

  1.   Danahy agrees that he will not, directly or indirectly, as an individual
on Danahy’s own account, or as an independent contractor, employee, consultant,
agent, partner, member, joint venturer or otherwise, provide any service or
assistance, in any capacity or function to any business engaged in any of the
businesses of or services provided by the PHH Group as of the Termination Date
(other than PHH Vehicle Management Services Group LLC and its subsidiaries and
related affiliates) (the “PHH Mortgage Group”) and in particular businesses in
the mortgage origination and/or mortgage servicing industries, including without
limitation: SunTrust; Wells Fargo; Wells Fargo Home Mortgage; Bank of America
Mortgage; Chase Home Finance; Nexstar Financial; CitiMortgage, Inc.; GMAC
Residential Holdings; SunTrust Mortgage, Inc.; MetLife Bank; Quicken Loans,
Inc.; CTX Mortgage; Branch Banking & Trust Co.; Pulte Mortgage; AmSouth
Mortgage; Fifth Third Mortgage; U.S. Bank Home Mortgage; Citizens Mortgage
Corporation; and any successors that are created by merger, consolidation or any
other similar transaction involving any of the foregoing. Notwithstanding the
foregoing, Danahy may provide services to regulatory bodies, governmental
agencies, mortgage loan guarantors, mortgage backed securities guarantors,
entities engaged in the investment in mortgage loan products or mortgage
securities, and mortgage insurance companies, including but not limited to,
Fannie Mae, Freddie Mac, Real Estate Investment Trusts (REIT) and their
advisors, provided, however, that none of these entities is also engaged in any
of the businesses of or services subject to this covenant not to compete.     2.
  Danahy acknowledges that the PHH Mortgage Group’s businesses are conducted
nationally and agrees that the restrictions herein shall operate throughout the
United States. Nothing herein shall prohibit Danahy from being a passive owner
of not more than five percent (5%) of the outstanding securities of any publicly
traded company that would be a competing company as described in section 1
above, so long as Danahy has no active participation in the business of such
company.     3.   Danahy agrees that he will not, directly or indirectly, on his
own behalf or on behalf of any third party, solicit, induce or encourage, during
the Restriction Period any person who was employed by the PHH Group on the
Termination Date, and/or any person who was employed by the PHH Group at any
time during the twelve-month period immediately preceding the Termination Date,
to terminate their employment with the PHH Group.     4.   Danahy agrees that he
will not, directly or indirectly, on his own behalf or on behalf of any third
party, during the Restriction Period, call on, or solicit any person or entity
who was a customer or client, of PHH Mortgage Group at any time during the
twelve-month period immediately preceding the Termination Date

5



--------------------------------------------------------------------------------



 



      for any purpose which directly or indirectly competes with the business of
the PHH Mortgage Group.

     Danahy agrees and acknowledges that the promises and covenants not to
compete set forth above each have a unique, very substantial and immeasurable
value to the PHH Group, that the PHH Group is engaged in a highly competitive
industry, and that Danahy is receiving significant consideration in exchange for
these promises and covenants. Danahy acknowledges that the promises and
covenants set forth above are necessary for the reasonable and proper protection
of the PHH Group’s legitimate business interests; and that each and every
promise and covenant is reasonable with respect to activities restricted,
geographic scope and length of time.
     The “Restriction Period” for purposes of these “Covenants Not to Compete”
shall start on the Termination Date and end on the last day of the Severance
Period.
Confidential Information
     Danahy acknowledges that as part of his employment with the PHH Group, he
had access to information that was not generally disclosed or made available to
the public. Danahy recognizes that in order to guard the legitimate interests of
the PHH Group, it is necessary for it to protect all confidential information.
Danahy agrees to keep secret all non-public, confidential and/or proprietary
information, matters and materials of the PHH Group, and personal confidential
or otherwise proprietary information regarding the PHH Group’s employees,
executives, directors or consultants affiliated with the PHH Group, including,
but not limited to, documents, materials or information regarding, concerning or
related to the PHH Group’s research and development, its business relationships,
corporate structure, financial information, financial dealings, fees, charges,
personnel, methods, trade secrets, systems, procedures, manuals, confidential
reports, clients or potential clients, financial information, business and
strategic plans, proprietary information regarding its financial or other
business arrangements with the executives, sales representatives, editors and
other professionals with which it works, software programs and codes, access
codes, and other similar materials or information, as well as all other
information relating to the business of the PHH Group which is not generally
known to the public or within the fleet management and/or mortgage industries or
any other industry or trade in which the PHH Group competes (collectively,
“Confidential Information”), to which Danahy has had or may have access and
shall not use or disclose such Confidential Information to any person except
(a) to the extent required by applicable law, (b) to his personal advisors, to
the extent such advisors agree to be bound by this provision, or (c) to the
minimum necessary to enforce this Agreement. This obligation is understood to be
in addition to any agreements Danahy may have signed with the PHH Group or any
of its subsidiaries or affiliates concerning confidentiality and non-disclosure,
non-competition, non-solicitation, and assignment of inventions or other
intellectual property developments, which agreements will remain in full force
and effect.
Non-Disparagement.
     Danahy will not disparage or defame, through verbal or written statements
or otherwise, the PHH Group or any of its members, directors, officers, agents
or employees or otherwise take any action which could reasonably be expected to
adversely affect the reputation, business

6



--------------------------------------------------------------------------------



 



practices, good will, products and services of the PHH Group or the personal or
professional reputation of any of the PHH Group’s members, directors, officers,
agents or employees.
     The Company, in its official capacity, will direct its officers not
disparage or defame, through verbal or written statements or otherwise, Danahy
or otherwise take any action which could reasonably be expected to adversely
affect Danahy’s reputation.
Enforcement of Restrictive Covenants.
     Danahy agrees and acknowledges that in the event of a breach or threatened
breach by Danahy of one or more of the covenants and promises described above in
“Covenants Not to Compete,” “Confidential Information,” and “Non Disparagement,”
the PHH Group will suffer irreparable harm that is not compensable solely by
damages. In such event, if Danahy were not to immediately cure the alleged
breach upon notice from the Company, the Company shall have the right to suspend
making any further payments to Danahy under the terms of this Agreement pending
disposition of the matter pursuant to the Arbitration provisions of this
Agreement. Further, if there is a finding pursuant to Arbitration under this
Agreement that Danahy had in fact breached one or more of the covenants and
promised described above in “Covenants Not to Compete,” “Confidential
Information,” and “Non Disparagement,” under such circumstances, no further
payments, rights or benefits provided under the “Consideration” section of this
Agreement would be due to Danahy, and Danahy would be obligated, within thirty
(30) days of such finding, to repay to the Company the amounts described under
“Consideration” paid to him in cash and upon payment or exercise of equity
awards that would have terminated or not become vested without operation of the
provisions in “Consideration” above. The Company and any other member of the PHH
Group will, in addition to the remedies provided in this Agreement, be entitled
to avail itself of all such other remedies as may now or hereafter exist at law
or in equity for compensation and for the specific enforcement of the covenants
in this Agreement. Resort to any remedy provided for in this Agreement or
provided for by law will not prevent the concurrent or subsequent employment of
any other appropriate remedy or remedies or preclude the Company or PHH Group’s
recovery of monetary damages and compensation.
Cooperation.
     Danahy further agrees that, subject to reimbursement of his reasonable
expenses, he will cooperate fully with the Company and any of its subsidiaries
and affiliates and their counsel with respect to any matter (including any
pending or future litigation, investigations, or governmental proceedings) which
relates to matters with which Danahy was involved during his employment with the
Company. Danahy will render such cooperation in a timely manner upon reasonable
notice from the Company.
Challenge.
     If Danahy violates or successfully challenges the enforceability of any
provisions of this Agreement, no further payments, rights or benefits provided
under the “Consideration” section this Agreement will be due to Danahy. However,
Danahy may seek clarification from the Company of his rights and obligations
under this Agreement, and, if a dispute remains after seeking clarification,
Danahy may raise a dispute regarding his rights under this Agreement pursuant to
the Arbitration provisions of this Agreement.

7



--------------------------------------------------------------------------------



 



Arbitration.
     Any and all disputes arising under this Agreement or out of Danahy’s
employment with the Company will be resolved exclusively by arbitration
administered exclusively in New Jersey by JAMS, pursuant to its then-prevailing
Employment Arbitration Rules & Procedures, before an arbitrator or arbitrators
whose decision shall be final, binding and conclusive on the parties, and
judgment on the award may be entered in any court having jurisdiction. The
Company shall bear any and all costs of the arbitration process, excluding any
attorneys’ fees incurred by Danahy with regard to such arbitration. Danahy and
the Company further acknowledge and agree that, due to the nature of the
confidential information, trade secrets, and intellectual property belonging to
the PHH Group to which Danahy has been given access, and the likelihood of
significant harm that the PHH Group would suffer in the event that such
information was disclosed to third parties, nothing in this paragraph shall
preclude the Company or any other member of the PHH Group from seeking
declaratory or injunctive relief to prevent Danahy from violating, or
threatening to violate, the terms under the “Covenants Not to Compete,”
“Confidential Information” and “Non-Disparagement” sections of this Agreement.
The exclusive forum for any action seeking declaratory or injunctive relief
under this Agreement shall be the state and federal courts sitting in the state
of New Jersey and each party to this Agreement consents to the exercise of
personal jurisdiction and venue by such courts.
     Acknowledgment (initial below):
     Company:                                                                    
  Danahy:                    
Miscellaneous.
     No Admission of Liability. This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company or any other person to Danahy, or
by Danahy or any other person to the Company. There have been no such
violations, and both the Company and Danahy specifically deny any such
violations.
     Absence of Reliance. Danahy acknowledges that in agreeing to this
Agreement, he has not relied in any way upon representations or statements of
the Company other than those representations or statements set forth in this
Agreement.
     No Reinstatement. Danahy agrees that he will not apply for reinstatement
with the Company or any other member of the PHH Group or seek in any way to be
reinstated, reemployed or hired by the Company or any other member of the PHH
Group in the future.
     Section Headings. The section headings are solely for convenience of
reference and shall not in any way affect the interpretation of this Agreement.
     Notice: All notices, requests, demands and other communications made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given (a) if hand delivered, at the same time delivered, or
(b) at the time shown on the return receipt if mailed in a certified postage
prepaid envelope (return receipt requested) addressed to the respective parties
as follows:

8



--------------------------------------------------------------------------------



 



     If to PHH Corporation:
PHH Corporation
c/o General Counsel
3000 Leadenhall Road
Mt. Laurel, NJ 08054
     If to Danahy:
Mr. Mark Danahy
227 East Main Street
Moorestown, NJ 08057
or to such other address as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above.
     409A Compliance: The payments and benefits provided under this Agreement
will not be paid or provided to Danahy until six months and one day following
the Termination Date, to the extent necessary to avoid the imposition of
additional tax under Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder (“Section 409A”). All such payments and benefits that
would otherwise have been paid or provided prior to six months and one day
following the Termination Date shall accrue and be paid in one lump sum or
provided, as applicable, on such date; provided, however, that benefits and
payments under this Agreement may be made prior to such date to the extent that
the payments and benefits under “Consideration” in this Agreement are not
subject to the 6 month delay in payment described in Section 409A due to
application of the exemptions in Treasury Regulation Section 1.409A-1(b)(9)(iii)
(the “two times, two year rule”), Treasury Regulation Section 1.409A-1(b)(4)
(the “short-term deferral rule”), Treasury Regulation Section 1.409A-
1(b)(9)(v)(B) (medical benefits), and Treasury Regulation Section
1.409A-1(b)(9)(v)(A) (outplacement services).
     For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. “Termination of employment,” or words of similar import, as used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, Danahy’s “separation
from service” as defined in Section 409A.
     With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Danahy, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions to the extent necessary to avoid the imposition of
additional tax under Section 409A: (1) the expenses eligible for reimbursement
or the amount of in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
     Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Company and Danahy and their respective successors, executors,
administrators and heirs.

9



--------------------------------------------------------------------------------



 



Danahy may not make any assignment of this Agreement or any interest herein, by
operation of law or otherwise. The Company may assign this Agreement to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.
     Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will be modified or reformed to the extent necessary to bring the provision into
compliance with applicable law and then enforced as reformed or modified.
     Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.
     Governing Law. This Agreement will be governed by, and enforced in
accordance with, the laws of the State of New Jersey without regard to the
application of the principles of conflicts of laws.
     Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.
[signature page to follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Danahy and the Company have executed this Agreement as
of the date first above written.

                  /s/ Mark R. Danahy       Mark R. Danahy              PHH
CORPORATION
      By:   /s/ Jerome J. Selitto         Name:   Jerome J. Selitto       
Title:   President and Chief Executive Officer     

11